
	

114 HR 2355 IH: Women’s Preventive Health Awareness Campaign
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2355
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Bera introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for a national public outreach and education campaign to raise public awareness of
			 women’s preventive health, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Women’s Preventive Health Awareness Campaign. 2.FindingsCongress makes the following findings:
 (1)Well-woman visits are the foundation on which women’s preventive care is built. Such visits include not only specific screening tests, but also a medical history, physical examination, evaluation and counseling, and, as indicated, vaccinations.
 (2)Well-woman visits facilitate increased access to health care that is shown to identify chronic disease risk factors, promote well-being, and decrease the likelihood or delay the onset of a targeted disease or condition.
 (3)Heart disease, stroke, and other cardiovascular diseases are the number one cause of death in American women, responsible for 1 in every 4 female deaths.
 (4)Women are more likely than men to have forgone needed health care due to cost; 1 in 5 women postponed preventive services in the past year due to cost.
 (5)Between 2002 and 2010, screening mammography rates among women in the United States who were 50 years of age to 64 years of age declined from about 79 percent to 73 percent.
 (6)In 2010, only 45 percent of 18- to 64-year-olds in the United States reported having ever received an HIV test.
 (7)Among sexually active females in the United States ages 16–25 years of age, only 44.7 percent were screened for Chlamydia.
 (8)The proportion of women in the United States 22 years of age to 30 years of age who reported never having had a Pap test increased from 6.6 percent in 2000 to 9.0 percent in 2010 despite current recommendations that they receive a Pap test every three years.
 (9)In 2007, 29.3 percent of women in the United States delivering a live birth did not receive any prenatal care in the first trimester, even though first trimester prenatal care is recommended.
 (10)During the 2013–2014 flu season, almost 48 percent of pregnant women did not receive recommended vaccination against influenza.
 (11)Over half (51 percent) of the 6.6 million pregnancies in the United States each year are unintended. Multiple studies have shown that improved access to birth control significantly improves the health of women and their families, as it is directly linked to improved maternal and infant health outcomes. Women that plan their pregnancies are more likely to access prenatal care, improving their own health and the health of their children.
 (12)Between 2006 and 2010, one-third of all pregnancies were conceived within 18 months of a previous birth, an interval that is potentially harmful to the health of the mother.
 (13)Improved access to family planning also saves money. For every $1.00 invested in family planning, taxpayers save more than $5.00 in Medicaid-related expenses.
 3.Women’s Preventive Health Awareness CampaignPart P of title III of the Public Health Service Act (42 U.S.C. 280g et al.) is amended by adding at the end the following new section:
			
				399V–6.Women’s Preventive Health Awareness Campaign
 (a)In generalThe Secretary shall provide for the planning and implementation of a national public outreach and education campaign to raise public awareness, including provider awareness, of women’s preventive health. Such campaign shall include the media campaign under subsection (b) and the website under subsection (c) and shall provide for the dissemination of information that—
 (1)describes the guidelines for women’s preventive services, including the cervical cancer recommendations updated in 2012, by the United States Preventive Services Task Force, by the American College of Obstetricians and Gynecologists (ACOG), and by the American Cancer Society, the American Society for Colposcopy and Cervical Pathology, and the American Society for Clinical Pathology;
 (2)promotes well-woman visits for health assessments which include screenings, evaluations, counseling, immunizations, and prenatal visits, as appropriate;
 (3)explains the women’s preventive services that are required under section 2713 to be covered without cost-sharing by a group health plan or a health insurance issuer offering group or individual health insurance coverage that is not a grandfathered plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act); and
 (4)addresses health disparities in the area of women’s prevention. (b)Media campaign (1)In generalNot later than 1 year after the date of the enactment of this section, as part of the campaign under subsection (a), the Secretary shall establish and implement a national media campaign.
 (2)Requirement of campaignThe campaign implemented under paragraph (1)— (A)shall disseminate information about the updated guidelines for women’s preventive services described in subsection (a)(1), promote well-woman visits described in subsection (a)(2), and provide information on the women’s preventive services described in subsection (a)(3); and
 (B)may include the use of television, radio, Internet, and other commercial marketing venues. (c)WebsiteAs part of the campaign under subsection (a), the Secretary shall, in consultation with private sector experts or through contract with a private entity including a medical association or non-profit organization, maintain and update an Internet website to provide information and resources about the updated guidelines for women’s preventive services described in subsection (a)(1), promote well-woman visits, and provide information on the women’s preventive services described in subsection (a)(3).
 (d)FundingThe Secretary may use, out of any funds otherwise made available to the Department of Health and Human Services, such sums as may be necessary to carry out this section..
 4.Clarification of coverage for women’s preventive health servicesSection 2713 of the Public Health Service Act (42 U.S.C. 300gg–13) is amended by adding at the end the following new subsection:
			
 (d)Clarification of coverage for women’s preventive health servicesIn applying subsection (a), with respect to women, the following shall apply: (1)Well-woman visits, in addition to such well-woman visits recommended in the Health Resources and Services Administration guidelines shall be treated as described in paragraph (4) of such subsection, with respect to a woman, if a health care provider determines that such woman requires such additional well-woman visits to obtain all necessary preventive services recommended under such guidelines and under this section, depending on the woman’s health status, health needs, and other risk factors.
 (2)The entirety of any such well-woman visit shall be treated as described in such paragraph (4) and any additional facility fee or office visit fee shall be in violation of the requirement under such subsection to provide for coverage of such visit without the imposition of any cost sharing requirement.
 (3)If a recommendation or guideline pursuant to subsection (a) with respect to a preventive service does not specify the frequency, method, treatment, or setting for the provision of such service, the plan or issuer involved may use reasonable medical management techniques to determine any coverage limitations with respect to frequency, method, treatment, or setting for the provision of such service.
 (4)If a preventive service to which this section is applicable is furnished to a woman by a health care provider who is not within the provider network of the group health plan or health insurance coverage in which the woman is enrolled and there is no health care provider who is within such network who has the capacity to provide the service, then such service furnished by such out-of-network provider shall be covered under such plan or coverage without the imposition of any cost sharing requirement.
 (5)Nothing in this section or any regulation implementing this section shall be construed as requiring that each preventive health service to which this section applies be provided in a separate visit. Efficient care delivery and the delivery of multiple prevention and screening services at a single visit shall be permissible under this section and such regulations as a reasonable medical management technique.
 (6)In determining the categorization of a service under this section as having a rating of A or B in the recommendations of the United States Preventive Services Task Force, a woman who is at high risk for a disease by reason of the family or personal history of such woman with respect to such disease, shall be treated in the same manner as a woman identified at high risk for such disease by reason of being among a population at high risk for such disease.
 (7)In applying paragraph (6), in the case that a health care provider determines that a woman is at high risk for a disease such woman shall be treated as at high risk for such disease.
 (8)The recommendation applied pursuant to subsection (a) for genetic counseling and evaluation for routine breast cancer susceptibility gene (BRCA) shall be treated as including a recommendation for both genetic counseling and BRCA testing, if appropriate, for a woman as determined by the health care provider of such woman.
 (9)The recommendation applied pursuant to subsection (a) for annual HIV counseling and screening for all sexually active women, shall be treated as applying to testing as well as screening.
 (10)The recommendation applied pursuant to subsection (a) for breast-feeding support shall be treated as including comprehensive prenatal and postnatal lactation support, counseling, and rental or purchase of equipment for the duration of breast-feeding, subject to reasonable medical management.
 (11)The guidelines supported under subsection (a)(4) shall be treated as including the recommendation of one form of contraception in each of the methods identified by the Food and Drug Administration in its current Birth Control Guide as well as clinical services needed for provision of such contraceptive method, including patient education and counseling.
 (12)In applying paragraph (11), within each method described in such paragraph, a group health plan or health insurance issuer may utilize reasonable medical management techniques and may impose cost sharing on some items and services to encourage an individual to use specific items and services within the chosen contraceptive method, such as for purposes of discouraging the use of brand name pharmacy items over generic pharmacy items or for purposes of encouraging the use of one of several intrauterine devices with progestin approved by the Food and Drug Administration.
 (13)Services related to follow-up and management of side effects, counseling for continued adherence, and device removal, subject to reasonable medical management, shall be treated as described in paragraph (4) of such subsection..
		5.Institute of Medicine study and report
 (a)StudyThe Secretary of Health and Human Services shall enter into an agreement with the Institute of Medicine (or, if the Institute declines to enter into such an agreement, another appropriate entity) to conduct a study to provide recommendations on the appropriate billing codes that should be included in a well-woman visit described in subsection (d)(1) of section 2713 of the Public Health Service Act (42 U.S.C. 300gg–13), as added by section 4.
 (b)ReportThe Secretary shall ensure that not later than 12 months after the date of the enactment of this Act a report containing the recommendations under subsection (a), including a comprehensive list of codes described in such subsection, is submitted to Congress.
			
